Citation Nr: 0106706	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-20 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  



INTRODUCTION

The veteran served on active duty from January 1945 to 
January 1947.

This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which inter alia denied the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REMAND

A review of the veteran's TDIU claim, received in March 1998, 
shows that he argues, in part, that he was turned down for 
vocational rehabilitation, apparently by VA in about 1983.  
However, the claims files do not currently contain any VA or 
non-VA vocational rehabilitation records, and it does not 
appear that an effort has been made to obtain such records.  
As there is a possibility that there are records of 
vocational rehabilitation that may be favorable to the 
veteran's claim which are not currently associated with the 
claims file, a remand is required for an attempt to obtain 
these records.  See Moore v. Gober, 10 Vet. App. 436, 440 
(1997).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran has been granted service connection for one 
disability.  Specifically, he was granted service connection 
for lumbosacral strain with history of lumbar myositis.  This 
disability is currently evaluated as 40 percent disabling.  
He is also shown to have a number of severe disabilities 
which have not been service-connected, to include grand mal 
epilepsy, traumatic arthritis of the lumbar spine, with 
fractures, arthritis of the right ankle, residuals of a head 
injury, and rheumatoid and osteoarthritis of the spine as 
well as vertebral fractures.  At issue is whether the 
veteran's service-connected disability, without consideration 
of any of his nonservice-connected disabilities, precludes 
all forms of substantially gainful employment in the national 
economy which are consistent with his education and 
occupational experience and which would afford a living wage. 

VA has a duty to supplement the record by obtaining an 
opinion as to the effect that the veteran's service-connected 
disability has upon his ability to work.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 
(1994).  In this case, the claims file contains March 1997 VA 
spine and joint examination reports.  These reports, which 
the Board notes are about four years old, do not address the 
general extent of functional and industrial impairment caused 
by the veteran's service-connected lumbosacral strain with 
history of lumbar myositis.  On remand, the RO should afford 
the veteran an examination to determine the functional 
impairment from his lumbosacral strain with history of lumbar 
myositis. 

This issue is therefore REMANDED for the following action: 

1.  The RO should ask the veteran to 
provide the names and addresses of all 
offices through which he has received or 
applied for vocational rehabilitation.  
After obtaining any necessary 
authorizations, an attempt should be made 
to obtain these records and to associate 
them with the claims file.

2.  The RO should schedule the veteran 
for a VA spine examination to determine 
the degree of severity of his service-
connected lumbosacral strain with history 
of lumbar myositis, and its impact on his 
ability to obtain and maintain 
employment.   The claims folder must be 
made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  Such tests as 
the examining physician deems necessary 
should be performed.  The examiner is 
specifically requested to address whether 
the veteran's lumbosacral strain with 
history of lumbar myositis renders the 
veteran completely unemployable at above 
a marginal level, supporting such opinion 
with reference to manifested 
symptomatology and limitations.  The 
examiner is requested to restrict the 
above-referenced findings to the 
disability caused by the service-
connected lumbosacral strain with history 
of lumbar myositis.  If this cannot 
reasonably be done, the examiner should 
so state.  

3.  The veteran and representative are 
informed that they remain under a duty to 
submit evidence in support of the claim.  
If the veteran has or can obtain evidence 
that establishes that he cannot work due 
to his lumbosacral strain with history of 
lumbar myositis, that evidence must be 
submitted by him to the RO.

The RO should review the veteran's claim and determine 
whether the benefit sought can be granted.  If the decision 
remains adverse to the veteran, he should be furnished a 
supplemental statement of the case setting forth a summary of 
the evidence, a citation to and discussion of all applicable 
laws and regulations, and a detailed analysis of the reasons 
for the decision.  After affording  the veteran a reasonable 
opportunity to respond, the case should be returned to the 
Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not express any opinion as to 
any ultimate disposition warranted, either favorable or 
unfavorable.  The appellant is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




